 LITHOGRAPHERS AND PHOTOENGRAVERS INTL.143Lithographers and Photoengravers International Un-ion, AFL-CIO1andNational Press, IncorporatedandWaukegan Typographical Union,No. 294,InternationalTypographicalUnion,AFL-CIO?Case 13-CD-196October 28, 1970and that itwill effectuate the policiesof the Act toassert jurisdiction in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the LPIUand WTU are labor organizations within the meaningof the Act.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed byNationalPress,Incorporated(sometimesreferred to herein as the Employer), onFebruary 24, 1970, alleging that LPIU has violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activitywith an object of forcing orrequiring the assignment of certain work describedbelow to employees represented by LPIU rather thanto employees represented by WTU. A hearing washeld before Hearing Officer Leon C. Reivitz on May12, 13, and 14, 1970. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. The rulingsof the Hearing Officer made at the hearing are freefrom prejudicial error and are hereby affirmed. WTU,LPIU, and the Employer filed briefs in support oftheir positions and they have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board makesthe following findings.1.THE BUSINESS OF THE EMPLOYERNational Press, Incorporated, is an Illinois corpora-tion with a plant located in North Chicago,Illinois,where it is engaged in the production of commercialand business printing, promotional specialities, andadvertising catalogues. During the 12 months preced-ing the hearing, it had a gross volume of business inexcess of $6 million and shipped goods valued at inexcess of $100,000 directly in interstate commerce.The parties stipulated, and we find, that the Employeris engaged in commerce within the meaning of the ActIHereinafter referredto as LPIU.zHereinafterWTU. WTU waspermitted tointerveneat the hearingwithout objection.3Employee Kleber, a member and former officer of WTU, testified thatamong the typographers(representedby WTU)he did virtually all of theIII.THE DISPUTEA.Background and Facts of the DisputeThe Employer is engaged in the production ofcommercial and business printing. Since 1932 it hasrecognized WTU as the collective-bargaining agent ofcertain of its employees who are engaged in the "hot-type"method of printing. WTU and the Employerhave been parties to collective-bargaining contractscovering those employees since 1932, the most recentcontract having been entered into in 1968 effectiveuntil 1971. In 1935, the Employer also recognizedLPIU's predecessor, International PhotoengraversUnion of North America, as the bargaining agent ofits offset department employees, and has maintaineda contractual relationship with that union or LPIUsince that time. The most recent LPIU contract, likeWTU's, is effective from 1968 to 1971. The work ofthe employees represented by LPIU is described as"cold-type" printing.The work output of the Employer is basicallydivided into two parts. It prints a variety of items forcustomers, and this work is called production or jobwork. It also printsan extensiveamount of material toadvertise its own work to potential customers. Theonly issue herein is as to this advertising work, whichthe parties stipulated includes a specialty catalog, ageneral catalog, professional catalogs, a calendarcatalog, brochures, fliers, and copy for publication incertain magazines.During the several years preceding early 1967,according to the testimony of Plant ManagerBielin-ski,about 75 percent of the advertising work wassubcontracted out, 15 percent was performed byemployees represented by WTU, and 10 percent byemployees represented by LPIU.3 The subcontractingout of this work during this period was due to theEmployer's inability to perform both its productionwork on schedule and its own advertising work. Thisinabilitytoproduce its own advertising workstemmed in part from the fact that Varitypermachines utilized by lithographers represented byLPIU could not produce work of sufficient quality foradvertising work during that period and that about 90 percent of the workin certain catalogs had beenproducedby him.However, as he admittedthat much of this was workproducedin previous years and reused in thosecatalogs, his testimony does not appear to contradict Bielinski's estimate ofthe work breakdown.186 NLRB No. 26 144DECISIONSOF NATIONALLABOR RELATIONS BOARDmuch of the advertising material and by the fact that,despite repeated efforts, the Employer was unable tohire additional typographers.In May 1967, the Employer purchased three IBMSelectricComposing machines4 to replace two Vari-typer machines and assigned the Varityper operatorsto run the IBM machines. The Varityper operatorswere members of the unit represented by LPIU. WTUinquired of the Employer as to the function of the newmachines, claiming jurisdiction; it was informed thatthey were replacements for the Varitypers and did notpressitsclaim.Within 60 days the Employer wassatisfied that the IBM Selectric machines couldperform all of its advertising work insofar as bothquality and quantity of product were concerned, andit effectuated a change of operation whereby virtuallyallof such work, whether previously subcontractedout or produced within the plant, was performed byone full-time and one part-time Selectric machine,each manned by a former Varityper operator repre-sented by LPIU.During 1968, the Employer negotiated new con-tracts with both LPIU and WTU. The unit descrip-tionclause - of LPIU's contract was specificallyamended to include Selectric Composing machineoperators;WTU's new contract made no mention ofthat category.WTU contends that it first learned that theadvertising work was being performed by lithogra-phers on the Selectric machines at the beginning of1969.5 On August 17, 1969, WTU in a letter to theEmployer claimed the advertising work then beingperformed by the Selectric machines, and the Em-ployer replied that the LPIU contract covered thework. In September 1969, WTU reasserted its claim tothe work whether performed by its "hot-type" methodor by the Selectrics, which are the "cold-type" methodof operation.WTU continued to assert its claim to the work anddemanded arbitration, claiming the Employer had anobligation to arbitrate under its collective-bargainingcontract. The Employer maintained that its contractwith LPIU provided that the work be performed byemployees represented by LPIU. Although there is nocontention that LPIU was bound to comply, WTUsuggested that the Employer invite LPIU to thearbitration.On February 4, 1970,Bielinskiwrote to LPIU:As you are aware, Waukegan TypographicalUnion # 294 is claiming certain work performedby our IBM Selectric Composing machines.The work claimed has and is being done by4Also referred to as Selectronic Composing machines5This contention is refuted,however, by Kleber's admission that hebecame aware that he was no longer getting advertising work to do in early1967, by the testimony of Cretan, an employee and officer of WTU, thatmembers of yourBargainingUnit. The Typo-graphicalUnion is now requesting arbitration.Will you please immediately advise us as to yourposition in this matter.And on February 10, 1970, LPIU responded by letter:Our Union, of course, cannot be bound by anyarbitration award concerning this work which maybe rendered in any proceeding between theCompany and the Typographical Union. You are,further, hereby notified that in the event that theCompany should assign this work for performanceby employees outside the bargaining unit repre-sented by the LPIU, the Union will not hesitate toengage in such strike or other economic action as itmay deem necessary to protect the interests of itsmembership.We sincerely trust that you will not be a party toany action which will make this necessary.On February 24, 1970, the Employer filed theinstant charge alleging that LPIU threatened to strikeif the work were removed from their jurisdiction, andthat both LPIU and WTU claimed the work.B.TheWork in DisputeAt the hearing the parties stipulated that the work indispute be defined as follows:Whether the advertising work in dispute should beperformed by the employees represented by theLithographers and Photoengravers InternationalUnion,AFL-CIO, or byemployees representedbyWaukegan Typographical Union,No. 294,International Typographical Union,AFL-CIO.That the above mentioned advertising work isdefined to mean certain materials that appear inthe Company's specialty catalogue, general cata-logue,calendar catalogue,medical and otherprofessional catalogues,brochures,flyers, and anycopywhich is prepared for publication in certainmagazines where National Press advertises.As the work thus defined is being performed on theIBM Selectric Composing machines,and as it is thatoperation which is in issue, we conclude that the workin dispute may be described more precisely as theoperation of the IBM Selectric Composing machinesin the performance of the Employer's own advertisingwork.C.The Contentions of the PartiesThe Employer contends that utilization of theSelectric machines, operated by lithographers, createsan integrated operation, which is more efficient andhe was aware that advertisingcatalog workwas being performed onSelectrics in 1968,and by thefact that the 1967 catalogs,over100,000 innumber, were stacked in aisles around the plant,by the cuttingmachines,and within75 feet of the typographers place of work. LITHOGRAPHERS AND PHOTOENGRAVERS INTL.145economical than if typographers were to be awardedthework; that the Selectrics replaced Varityperswhich were operated by lithographers; and that awardto typographers would result in layoff of lithogra-phers, production problems, and more overtime fortypographers.LPIU contends that award of the disputed work toemployees represented by it is consistent with a Boardcertification,6 its contract with the Employer, and theEmployer'sassignment.LPIU further asserts thatlithographers operating the Selectric are more skilledby virtue of training and their 3 years of experience onthe job; and that utilization of lithographers is moreefficientand economical due to the close proximity ofthemachines to the offset department and the factthat the operation of the machines is an integral partof the "cold-type" method. LPIU also agrees with theEmployer that there would be a need for additionalovertime if typographers were awarded the work butno such need if lithographers perform it, and thatassignmentto lithographers has resulted in nodiminution of work or work force among thetypographers whereas award to typographers wouldresult in the layoff of one lithographer.WTU's basic contention is that the Employerdeceived it in surreptitiously reassigning the work inissue to the lithographers operating the Selectricmachines and in not informing it of that action eventhrough the 1968 contract negotiations. WTU furtherargues that LPIU's 1968 contract inclusion ofSelectric operators and the skills of the operatorsacquired through training and 3 years of operation ofthe machine should not be considered since they arepredicated on the Employer's alleged concealment.?Finally,WTU contends that employees representedby it possess the requisite skills to perform the work indispute, that area practice favors an award to them,and that because the advertising work in issue wasformerly performed by typographers the operation ofthe Selectric machine should be awarded to them.D.Applicability of theStatuteBefore the Board may proceed with a Determina-tion of Dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.In this case, as is more detailed above, the Employerassigned the disputed work to lithographers. Sinceabout August 1969, WTU has contested that assign-6 In 1960,InternationalPhotoengraversUnion of North America,predecessorof LPIU,was certifiedby theBoard as collective-bargainingrepresentativeof the Employer'soffsetplatemaking department. TheVarityperoperators whose machines were replacedby the Selectrics wereincluded in that department.Duringthe hearingWTU fileda charge inCase 13-CA-9830allegingthatthe Employer's conductconstituteda violationof Section 8(a)(5) ofment.When advised by the Employer of WTU'sposition, Lithographers promptly threatened to strikeif the disputed work was assigned to anyone outsideits unit.On the basis of the entire record, we find there isreasonable cause to believe that a violation of Section8(b)(4)(D) has occurred and that the dispute isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to all relevant factors. InInternational Association ofMachinists,Lodge No.1743 (J. A. Jones Construction Co.),8the Board setforth in the following criteria to be considered in themaking of an affirmative award in a 10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work in dispute,e.g., the skills and work involved, certification bythe Board, company and industry practice,agree-ments between unions and between employers andunions, awards of arbitrators, joint boards, and theAFL-CIO in the same or related, cases, theassignmentmade by the employer, and theefficient operation of the employer's business .91.Certification by the Board and arbitratorsand other awardsThere are no relevant arbitration awards or deci-sions of the National Joint Board for the settlement ofjurisdictional disputes. Although enjoying a contrac-tual relationship with the Employer since 1932, WTUhas never been certified as the bargaining representa-tive of employees of the Employer. As noted above,LPIU's predecessor was certified in 1960 for a unitdescribed as follows:All employees employed in what is now knownand recognized as the offset platemaking depart-ment of National Press, Inc., engaged in theproduction of offset plates and who are engaged inall attendant work thereto and all parts of theprocess pertaining to the production of offsetplates from the copy up to the finished productincluding paste-up and related preparation ofcopy, photographs and the handling and process-ing of all negatives and positives for reproductivepurposes;retouching, including opaquing ofnegatives and positives; color separations andthe Act. On June 17, 1970, theRegional Director for Region 13 refused toissue a complaint basedonWTU's charge, and WTUappealed theRegional Director's action to the GeneralCounsel. On August19, 1970, theGeneral Counsel denied WTU's appeal. The issues raisedinWTU's chargeare notbefore us here.8 135 NLRB 1402.9 Id. at 1410-11. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDother purposes including dropout on plates ornegatives;stripping and layout and makeup workof all kinds to include the traditional setup,assembly and positioning necessary and requiredfor the completion of process; printing; etching;the operation of electronic plate making.Since it is uncontested that the work in dispute wasnot performed, or at least in principal part was notperformed, by lithographers, it is questionable wheth-er the disputed work was "known and recognized" asunit work before the advent of the Selectric machines.However, LPIU's certification clearly covers theoffset department, and the Selectrics, both because oftheir physical proximity to the offset department andbecause of the fact they are part of the "cold-type"method, appear to be reasonably includable in thatdepartment like Varitypers they replaced.2.Agreements between the Employer andtheUnionsWTU concedesthat its contract does not refer toSelectricoperators,on the other hand,article3,section 2(c),of LPIU'scurrent contract reads inpertinent part:The jurisdictionof the LPIUover the process ofphotoengraving as defined includes paste-up(artwork and customer's originalcopy)input-output IBM SelectricComposerand headliningHowever, inasmuch asWTU contends that itscontract is silent on this coverage because it wasunaware that the work was being performed until1969, we shall not rely on this factor.3.Skills and work involvedWe are not persuaded that the skills and training ofeither group are significantly greater than the other. Itis,of course,clear that the lithographers operating themachines were trained to do so,and they have had 3years of experience on the Selectrics.Although thereisunrefuted evidence that none of the typographershave operated the Selectric machines,there is alsoevidence that they have operated similar machineswith keyboards nearly identical.4.Area and industry practiceThe evidence concerning area and industry practiceisof little or no value in determining this dispute.LPIU offered area contracts into evidence concerningjurisdiction over Varityper machines,but not overSelectrics.WTU LocalPresident Lynch testified thathe knew of two Chicago area companies whereintypographers operate Selectric machines and anotherwhere they formerly did under agreements with thesecompanies.However,Lynchdid not know if thesecompanies employed lithographers.5.Efficiency and economy of operationsThere is ample evidence in the record to establishthat the Employer's operation is more efficient andeconomical utilizing lithographers to operate theSelectricmachines than it would be if typographerswere awarded the work.The Employer has maderepeated efforts over a period of years to hireadditional typographers.Those efforts have beenunsuccessful.Consequently,substantial overtime isworked by its employees in this category.In 1969,each typographer averaged 155 hours of overtime. Iftypographers were assigned to operate the Selectrics,additional overtime would of necessity be required. Incontrast,the two Selectric operators assigned toadvertising work averaged 31 hours of overtime in1969. Furthermore, the Selectric machines have beeninstalled in a room adjacent to the offset departmenton the site formerly occupiedby the Varitypers. TheSelectrics and certain functions performed in theoffset department now represent an integrated proc-esswhich produces a complete piece of advertisingmaterial.The composing room wherein the typogra-pherswork is located about 100 yards away. Iftypographers were awarded the work,either theywould have to work far separated from their depart-ment and other duties or the machines would have tobemoved nearer the composing room and theadvertisingmaterial would have to be transportedback and forth between the Selectric machines andthe offset department to assemble the final product.6.Assignment made by the Employer andimpact upon the employeesAn award in favor of employees represented byLPIU wouldofcoursebe consistent with theEmployer's assignment.That assignment has not hadan adverse impact on the typographical unit in that noreduction in force was required and overtime is stillextensive and common.If,however,an award weremade to employees representedby WTU,it is theuncontradicted testimony of Bielinski that one lithog-rapher currently operating a Selectric would have tobe laid off.CONCLUSIONBased upon the entirerecord,and after fullconsideration of all the relevant factors,we concludethat the employees representedby LPIU areentitledto the work in dispute.Our present determination islimited to the particular dispute involved herein. Inmaking this determination,we are assigning the LITHOGRAPHERS AND PHOTOENGRAVERS INTL.disputed work to employees who are represented byLPIU and not to the LPIU or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings, and the entire record in this case,147theNational Labor Relations Board makes thefollowing Determination of Dispute:Employees employed by National Press, Incorpo-rated, as lithographers and currently represented byLithographers and Photoengravers International Un-ion,AFL-CIO, are entitled to operate the IBMSelectric Composing machines in the performance ofthe Employer's own advertising work.